Exhibit 10.7

 

 

 

Execution Version

CREDIT AGREEMENT

Dated as of July 1, 2018

among

GAZELLE UNIVERSITY (to be renamed GRAND CANYON UNIVERSITY),

as the Borrower,

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN FROM TIME TO TIME,

as the Guarantors,

and

GRAND CANYON EDUCATION, INC.,

as the Lender

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   Article I  

DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

 

Defined Terms.

     1  

1.02

 

Other Interpretive Provisions.

     16  

1.03

 

Accounting Terms; Calculation of Financial Covenants on a Pro Forma Basis.

     17  

1.04

 

Rounding.

     18  

1.05

 

Times of Day.

     18   Article II  

THE COMMITMENTS AND CREDIT EXTENSIONS

     18  

2.01

 

CapEx Loans and Term Loan.

     18  

2.02

 

Borrowings of CapEx Loans.

     18  

2.03

 

[Reserved].

     19  

2.04

 

[Reserved].

     19  

2.05

 

Prepayments.

     19  

2.06

 

Termination or Reduction of Aggregate CapEx Commitments.

     20  

2.07

 

Repayment of Loans.

     20  

2.08

 

Interest.

     20  

2.09

 

[Reserved].

     21  

2.10

 

Computation of Interest and Fees.

     21  

2.11

 

Evidence of Debt.

     21  

2.12

 

Payments Generally.

     21   Article III  

TAXES, YIELD PROTECTION AND ILLEGALITY

     22  

3.01

 

Taxes.

     22  

3.02

 

Survival.

     24   Article IV  

GUARANTY

     24  

4.01

 

The Guaranty.

     24  

4.02

 

Obligations Unconditional.

     24  

4.03

 

Reinstatement.

     25  

4.04

 

Certain Additional Waivers.

     25  

4.05

 

Remedies.

     26  

4.06

 

Rights of Contribution.

     26  

4.07

 

Guarantee of Payment; Continuing Guarantee.

     26   Article V  

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     26  

5.01

 

Conditions of Effectiveness.

     26  

5.02

 

Conditions to all Credit Extensions.

     28   Article VI  

REPRESENTATIONS AND WARRANTIES

     28  

6.01

 

Representations and Warranties of the Closing Date Acquisition Agreement.

     28  

6.02

 

Existence, Qualification and Power.

     28  

6.03

 

Authorization; No Contravention.

     29  

6.04

 

Governmental Authorization; Other Consents.

     29  

6.05

 

Binding Effect.

     29  

6.06

 

[Reserved].

     29  

6.07

 

[Reserved].

     29  

6.08

 

No Default.

     29  

6.09

 

Ownership of Property; Liens.

     29  

6.10

 

Environmental Compliance.

     30  

6.11

 

Insurance.

     30  

6.12

 

Taxes.

     31  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

6.13

 

ERISA Compliance.

     31  

6.14

 

Subsidiaries.

     31  

6.15

 

Margin Regulations; Investment Company Act.

     32  

6.16

 

[Reserved].

     32  

6.17

 

Compliance with Laws.

     32  

6.18

 

Intellectual Property; Licenses, Etc.

     32  

6.19

 

Solvency.

     32  

6.20

 

[Reserved].

     32  

6.21

 

Business Locations; Taxpayer Identification Number.

     32  

6.22

 

OFAC.

     33   Article VII  

AFFIRMATIVE COVENANTS

     33  

7.01

 

Financial Statements.

     33  

7.02

 

Certificates; Other Information.

     34  

7.03

 

Notices.

     34  

7.04

 

Maintenance of Non-Profit Status.

     35  

7.05

 

Preservation of Existence, Etc.

     35  

7.06

 

Maintenance of Properties.

     36  

7.07

 

Maintenance of Insurance.

     36  

7.08

 

Compliance with Laws.

     36  

7.09

 

Books and Records.

     37  

7.10

 

Inspection Rights.

     37  

7.11

 

Use of Proceeds.

     37  

7.12

 

Additional Guarantors.

     37  

7.13

 

Pledged Assets.

     37  

7.14

 

Compliance with Contractual Obligations.

     38  

7.15

 

Regulatory Letter of Credit.

     38   Article VIII  

NEGATIVE COVENANTS

     38  

8.01

 

Liens.

     38  

8.02

 

Investments.

     40  

8.03

 

Indebtedness.

     41  

8.04

 

Fundamental Changes.

     42  

8.05

 

Dispositions.

     42  

8.06

 

Restricted Payments.

     43  

8.07

 

Change in Nature of Business.

     43  

8.08

 

Transactions with Affiliates.

     43  

8.09

 

Burdensome Agreements.

     43  

8.10

 

Use of Proceeds.

     44  

8.11

 

Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity.

     44  

8.12

 

Ownership of Subsidiaries.

     44  

8.13

 

Sale Leasebacks.

     44  

8.14

 

Sanctions.

     44  

8.15

 

Educational Covenants.

     44   Article IX  

EVENTS OF DEFAULT AND REMEDIES

     45  

9.01

 

Events of Default.

     45  

9.02

 

Remedies Upon Event of Default.

     47  

9.03

 

Application of Funds.

     47   Article X  

[RESERVED]

     48  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   Article XI  

MISCELLANEOUS

     48  

11.01

 

Amendments, Etc.

     48  

11.02

 

Notices; Effectiveness; Electronic Communications.

     48  

11.03

 

No Waiver; Cumulative Remedies.

     49  

11.04

 

Expenses; Indemnity; Damage Waiver.

     49  

11.05

 

[Reserved].

     51  

11.06

 

Successors and Assigns.

     51  

11.07

 

Treatment of Certain Information; Confidentiality.

     52  

11.08

 

Right of Setoff.

     53  

11.09

 

Interest Rate Limitation.

     53  

11.10

 

Counterparts; Integration; Effectiveness.

     54  

11.11

 

Survival of Representations and Warranties.

     54  

11.12

 

Severability.

     54  

11.13

 

[Reserved].

     54  

11.14

 

Governing Law; Jurisdiction; Etc.

     54  

11.15

 

Waiver of Jury Trial.

     55  

11.16

 

No Advisory or Fiduciary Responsibility.

     56  

11.17

 

Electronic Execution of Assignments and Certain Other Documents.

     56  

11.18

 

Subordination of Intercompany Indebtedness.

     56  

11.19

 

USA PATRIOT Act.

     57  

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

6.14

  Subsidiaries

6.21-1

  Location of Chief Executive Office, Taxpayer Identification Number, Etc.

6.21-2

  Changes in Legal Name, State of Formation and Structure

8.01

  Liens Existing on the Closing Date

8.02

  Investments Existing on the Closing Date

8.03

  Indebtedness Existing on the Closing Date

8.08

  Borrower’s Conflict of Interest Policy

11.02

  Lender’s Office; Certain Addresses for Notices

EXHIBITS

 

A

   Form of Request for Credit Extension

B

   [Reserved]

C

   Form of Note

D

   Form of Compliance Certificate

E

   Form of Joinder Agreement

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of July 1, 2018 among GAZELLE
UNIVERSITY, an Arizona nonprofit corporation (to be renamed GRAND CANYON
UNIVERSITY) (the “Borrower”), the Guarantors (defined herein) from time to time
party hereto, and GRAND CANYON EDUCATION, INC., a Delaware corporation (the
“Lender”).

The Borrower (as “Buyer”) and the Lender (as “Seller”) are parties to that Asset
Purchase Agreement by and between Borrower and Lender dated as of July 1, 2018,
as amended from time to time (the “Asset Purchase Agreement”).

The Borrower has requested that the Lender provide credit facilities in the
amounts provided herein to fund Borrower’s obligations as Buyer under the Asset
Purchase Agreement, and for such other purposes set forth herein, and the Lender
is willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01

Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Accreditation” means the status of public recognition granted by any
Accrediting Body to an educational institution that meets the Accrediting Body’s
standards and requirements, which approval is required for the educational
institution to participate in the Title IV Programs.

“Accrediting Body” means the Higher Learning Commission or any entity or
organization recognized by the DOE pursuant to 34 C.F.R. 602 et seq.

“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of either
(a) all or any substantial portion of the property of, or a line of business,
division or operating group of, another Person or (b) at least a majority of the
Equity Interests of another Person entitled to vote for members of the board of
directors or equivalent governing body of such Person, in each case whether or
not involving a merger or consolidation with such other Person.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement.

“Applicable Rate” means six percent (6%) per annum.

“Appraisal” means an “as-is” appraisal that (a) satisfies the requirements of
Title XI of FIRREA and all other applicable legal requirements, all as in effect
on the date of such appraisal, (b) is prepared by



--------------------------------------------------------------------------------

an appraiser that is engaged by the Lender or is otherwise approved by the
Lender and (c) is otherwise acceptable to the Lender.

“Approved Capital Expenditure” means each capital expenditure identified in the
Approved Capital Expenditure Budget; provided that such capital expenditure is
incurred in the period and for the purpose identified in the Approved Capital
Expenditure Budget.

“Approved Capital Expenditure Budget” means that certain capital expenditure
budget for Borrower for the fiscal year of Borrower ending June 30, 2019 and for
each subsequent fiscal year of Borrower as agreed between Borrower and Lender at
least thirty (30) days prior to the first day of each such fiscal year
thereafter, as such budget may be modified from time to time in writing with the
approval of both Borrower and Lender.

“Asset Purchase Agreement” has the meaning specified in the introductory
paragraphs hereto.

“Attributable Indebtedness” means, with respect to any Person on any date,
(a) in respect of any capital lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a capital lease, (c) in respect of
any Securitization Transaction, the outstanding principal amount of such
financing, after taking into account reserve accounts and making appropriate
adjustments, determined by the Lender in its reasonable judgment and (d) in
respect of any Sale and Leaseback Transaction, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease.

“Availability Period” means, with respect to the CapEx Commitments, the period
from and including the Closing Date to the earliest of (a) June 30, 2021, (b)
the date of termination of the CapEx Commitments pursuant to Section 2.06, and
(c) the date of termination of the Commitment of the Lender to make Loans
pursuant to Section 9.02.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a CapEx Loan or a Term Loan, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lender’s Office is located.

“Businesses” has the meaning specified in Section 6.10(a).

“CapEx Commitment” means, as to the Lender, its obligation to make CapEx Loans
to the Borrower pursuant to Section 2.01. The amount of the CapEx Commitments in
effect for each year will be mutually agreed upon by the Borrower and the Lender
thirty (30) days prior to the first day of each year.

“CapEx Loan” has the meaning specified in Section 2.01(a).

“Cash Equivalents” means cash equivalents as defined under GAAP.

 

2



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (i) the Dodd Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

“Change of Control” means an event or series of events by which during any
period of 12 consecutive months, a majority of the members of the board of
trustees of the Borrower cease to be composed of individuals (i) who were
members of the board of trustees on the first day of such period, (ii) whose
election or nomination to the board of trustees was approved by individuals
referred to in clause (i) above constituting at the time of such election or
nomination at least a majority of the board of trustees or (iii) whose election
or nomination to the board of trustees was approved by individuals referred to
in clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of the board of trustees.

“Closing Date” means the date hereof.

“Closing Date Acquisition” means the Acquisition by Borrower from Lender of the
business and assets of Grand Canyon University in accordance with the terms of
the Asset Purchase Agreement.

“Cohort Default Rate” has the meaning provided in 34 C.F.R. Sections 668.182 and
668.201 Subparts M and N, as applicable.

“Collateral” means a collective reference to all property with respect to which
Liens in favor of the Lender, for the benefit of itself and the other holders of
the Obligations, are purported to be granted pursuant to and in accordance with
the terms of the Collateral Documents.

“Collateral Documents” means a collective reference to the Security Agreement,
the Mortgage and the other security documents as may be executed and delivered
by any Loan Party pursuant to the terms of Section 7.13.

“Commitment” means the CapEx Commitment of the Lender and/or the Term Loan
Commitment of the Lender.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, the ability to appoint directors
or trustees, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto. Without limiting the generality of the foregoing,
a Person shall be deemed to be Controlled by another Person if such other Person
possesses, directly or indirectly, power to vote 10% or more of the securities
having ordinary voting power for the election of directors, managing

 

3



--------------------------------------------------------------------------------

general partners or the equivalent, or the power to appoint a majority or more
of the directors or trustees of another Person.

“Credit Extension” means a Borrowing.

“Debt Issuance” means the issuance by the Borrower or any Subsidiary of any
Indebtedness.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means the Applicable Rate plus 2% per annum.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by the Borrower or any Subsidiary, including any
Sale and Leaseback Transaction and any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding (a) the disposition of
inventory in the ordinary course of business; (b) the disposition of machinery
and equipment no longer used or useful in the conduct of business of the
Borrower and its Subsidiaries in the ordinary course of business; (c) the
disposition of property to the Borrower or any Subsidiary; provided, that if the
transferor of such property is a Loan Party then the transferee thereof must be
a Loan Party; (d) the disposition of accounts receivable in connection with the
collection or compromise thereof; (e) licenses, sublicenses, leases or subleases
granted to others not interfering in any material respect with the business of
the Borrower and its Subsidiaries; (f) the sale or disposition of Cash
Equivalents for fair market value; (g) any Recovery Event; (h) the disposition
of personal property to the extent that (i) such property is exchanged for
credit against the purchase price of similar replacement property or (ii) the
proceeds of such disposition are promptly applied to the purchase price of such
replacement property; and (i) to the extent constituting a Disposition,
transactions permitted by Section 8.04 and Section 8.06 and Liens permitted by
Section 8.01.

“DOE” means the United States Department of Education and any successor agency
administering Title IV Programs.

“DOE Ratio” means the composite score of the Borrower’s equity, primary reserve
and net income ratios described in 34 C.F.R. Sections 668.171(b)(1) and
Section 668.172 and appendix A.

“Dollar” and “$” mean lawful money of the United States.

“Eligible Property” means (a) with respect to the Net Cash Proceeds of any
Disposition of real property or Recovery Event with respect to real property, a
fee interest in real property that (i) is part of or used in connection with the
campus of Grand Canyon University located in Phoenix, Arizona and
(ii) constitutes Collateral and (b) with respect to the Net Cash Proceeds of any
Disposition of personal property or Recovery Event with respect to personal
property, personal property that constitutes Collateral (other than current
assets as classified by GAAP).

 

4



--------------------------------------------------------------------------------

“Environmental Laws” means any applicable Law relating to (i) the release of,
and the investigation and remediation of, hazardous substances (which are not
naturally occurring) released into the environment (including, without
limitation, air, water vapor, surface water, groundwater, drinking water supply,
surface land, subsurface land), and (ii) the exposure to, or the use, storage,
recycling, treatment, generation, transportation, processing, handling,
labeling, production, release or disposal of Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any Contractual Obligation pursuant to which liability is
assumed or imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of a Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Internal Revenue
Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate.

“Event of Default” has the meaning specified in Section 9.01.

 

5



--------------------------------------------------------------------------------

“Excluded Personal Property” means, collectively, the following personal
property:

(a)    funds received from federal student financial aid programs under Title IV
Programs and held pursuant to 34 C.F.R. 668.163 or otherwise in trust pursuant
to Section 34 C.F.R. 668.161;

(b)    the Equity Interests of each Subsidiary to the extent not required to be
pledged to the Lender pursuant to Section 7.13(a);

(c)    unless requested by the Lender, any IP Rights for which a perfected Lien
thereon is not effected either by filing of a Uniform Commercial Code financing
statement or by appropriate evidence of such Lien being filed in either the
United States Copyright Office or the United States Patent and Trademark Office;

(d)    unless requested by the Lender, any personal property (other than
personal property described in clause (b) above) for which the attachment or
perfection of a Lien thereon is not governed by the Uniform Commercial Code;

(e)    any property which, subject to the terms of Section 8.09, is subject to a
Lien of the type described in Section 8.01(i) pursuant to documents which
prohibit the applicable Loan Party from granting any other Liens in such
property;

(f)    any lease, license, contract or other agreement if the grant of a
security interest in such lease, license, contract or other agreement is
prohibited under the terms of such lease, license, contract or other agreement
or under applicable Law or would result in default thereunder, the termination
thereof or give the other parties thereto the right to terminate, accelerate or
otherwise alter the applicable Loan Party’s rights, titles and interests
thereunder (including upon the giving of notice or the lapse of time or both);
provided that (i) such prohibition could not be rendered ineffective pursuant to
the Uniform Commercial Code or any other applicable Law (including Debtor Relief
Laws) or principles of equity and (ii) if such prohibition is terminated or
waived, such lease, license, contract or other agreement shall no longer be
Excluded Personal Property;

(g)    any cash and Cash Equivalents which, subject to the terms of
Section 8.09, is subject to a Lien of the type described in Section 8.01(e) or
Section 8.01(f) pursuant to documents which prohibit the applicable Loan Party
from granting any other Liens in such cash and Cash Equivalents; and

(h)    any other property if the Lender and the Borrower agree in writing that
the cost, burden or consequences of obtaining or perfecting a security interest
in such property is excessive in relation to the value of such property as
Collateral.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of the Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of the Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
the Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) the Lender acquires such
interest in the Loan or Commitment or (ii) the Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect

 

6



--------------------------------------------------------------------------------

to such Taxes were payable either to the Lender’s assignor immediately before
the Lender became a party hereto or to the Lender immediately before it changed
its Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant
to FATCA.

“Facilities” has the meaning specified in Section 6.10(a).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“FIRREA” means the Federal Institutions, Reform, Recovery and Enforcement Act of
1989.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)    the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)    all purchase money indebtedness;

(c)    the maximum amount available to be drawn under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments;

(d)    all obligations in respect of the deferred purchase price of property or
services (including earn-out payment obligations but excluding trade accounts
payable in the ordinary course of business);

(e)    the Attributable Indebtedness of capital leases, Synthetic Lease
Obligations, Sale and Leaseback Transactions and Securitization Transactions;

(f)    without duplication, all Guarantees with respect to outstanding Funded
Indebtedness of the types specified in clauses (a) through (e) above of another
Person; and

(g)    all Funded Indebtedness of the types referred to in clauses (a) through
(f) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent that Funded Indebtedness
is expressly made non-recourse to such Person.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, or such other
principles as may be approved by a significant segment of the accounting
profession in the

 

7



--------------------------------------------------------------------------------

United States, that are applicable to the circumstances as of the date of
determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, (a) each Person that joins as a Guarantor
pursuant to Section 7.12 or otherwise, and (b) the successors and permitted
assigns of the foregoing.

“Guaranty” means the Guaranty made by the Guarantors in favor of the Lender and
the other holders of the Obligations pursuant to Article IV.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Higher Education Act” means the Higher Education Act of 1965.

“Higher Learning Commission” means the Higher Learning Commission of the North
Central Association of Colleges and Schools.

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

8



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)    all obligations, whether current or long-term, for borrowed money
(including Obligations hereunder) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

(b)    all purchase money indebtedness;

(c)    the maximum amount available to be drawn under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments;

(d)    all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business);

(e)    the Attributable Indebtedness of capital leases, Synthetic Lease
Obligations, Sale and Leaseback Transactions and Securitization Transactions;

(f)    the Swap Termination Value of any Swap Contract;

(g)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(h)    without duplication, all Guarantees with respect to Indebtedness of the
types specified in clauses (a) through (g) above of another Person; and

(i)    all Indebtedness of the types referred to in clauses (a) through (h)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Person is a
general partner or a joint venturer, except to the extent that such Indebtedness
is expressly made non-recourse to such Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Intercompany Indebtedness” means Indebtedness owing by a Loan Party to another
Loan Party.

“Intercreditor Agreements” means any subordination or intercreditor agreement
entered into by the Lender in connection with any Subordinated Indebtedness.

“Interest Payment Date” means the first day of each calendar month, commencing
on the first such day occurring after the Closing Date, and the Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

9



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, or (c) an Acquisition. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 6.18.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit E executed and delivered by a Subsidiary in accordance with the
provisions of Section 7.12 or any other documents as the Lender shall deem
appropriate for such purpose

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” means the Person identified as the “Lender” on the signature pages
hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns.

“Lender’s Office” or “Lending Office” means the Lender’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Lender may from time to time notify to the Borrower.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Liquidity” means, as of any date of determination, the sum of all cash and Cash
Equivalents of the Loan Parties on such date that (a) do not appear (or would
not be required to appear) as “restricted” on a consolidated balance sheet of
the Borrower and (b) are not subject to a Lien (other than Liens of the type
described in Sections 8.01(m) and (n)).

“Loan” means an extension of credit by the Lender to the Borrower under Article
II in the form of a CapEx Loan or the Term Loan.

“Loan Documents” means this Agreement, each Note, each Joinder Agreement, the
Collateral Documents, and any Intercreditor Agreements.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Master Services Agreement” means that certain master services agreement, dated
the date hereof, among the Borrower and the Lender (or any Subsidiary\ of the
Lender).

 

10



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Lender under any Loan Document to which it is a party; (c) a
material impairment of the ability of any Loan Party to perform its obligations
under any Loan Document to which it is a party; or (d) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party.

“Material Indebtedness” means any Indebtedness (other than Indebtedness arising
under the Loan Documents and Indebtedness arising under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $2,500,000.

“Material Subsidiary” means any Subsidiary that has (a) total assets with a fair
market value in excess of $10,000,000 or (b) total revenues in excess of
$10,000,000 for the most recently ended period of four fiscal quarters for which
the Borrower was required to deliver financial statements pursuant to
Section 7.01(a) or (b); provided that if a Subsidiary would be a Subsidiary
under clause (a) of this definition solely by virtue of such Subsidiary either
(x) receiving an Investment from the Borrower or any Subsidiary the proceeds of
which will be used by such Subsidiary solely to acquire real property or
(y) acquiring real property, such Subsidiary shall be deemed a Material
Subsidiary only if such Subsidiary holds such Investment or owns such real
estate for more than sixty (60) days.

“Maturity Date” means July 1, 2025; provided, however, that, in each case, if
such date is not a Business Day, the Maturity Date shall be the next succeeding
Business Day.

“Mortgage” means any mortgage, deed of trust or deed to secure debt that
purports to grant to the Lender, for the benefit of the holders of the
Obligations, a security interest in the real property of any Loan Party.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by the Borrower or any Subsidiary in respect of any Disposition,
Recovery Event or Debt Issuance net of (a) direct costs incurred in connection
therewith (including legal, accounting and investment banking fees, and sales
commissions), (b) Taxes paid or payable as a result thereof and (c) in the case
of any Disposition or any Recovery Event, the amount necessary to retire any
Indebtedness secured by a Permitted Lien (ranking senior to any Lien of the
Lender) on the related property; it being understood that “Net Cash Proceeds”
shall include any cash or Cash Equivalents received upon the sale or other
disposition of any non-cash consideration received by the Borrower or any
Subsidiary in any Disposition, Recovery Event or Debt Issuance; provided,
however, that “Net Cash Proceeds” shall not include amounts resulting from any
Dispositions and Recovery Events until such amounts aggregate $1,000,000 in any
fiscal year.

“Note” has the meaning specified in Section 2.11.

 

11



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means with respect to any Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of any Loans occurring on such date.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and,

 

12



--------------------------------------------------------------------------------

thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue Code and
Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code.

“Permitted Acquisition” means an Investment consisting of an Acquisition by the
Borrower or any Subsidiary, provided that (a) no Default shall have occurred and
be continuing or would result from such Acquisition, (b) the property acquired
(or the property of the Person acquired) in such Acquisition is used or useful
in the same or a similar line of business as the Borrower and its Subsidiaries
were engaged in on the Closing Date (or any reasonable extensions or expansions
thereof), (c) in the case of an Acquisition of the Equity Interests of another
Person, the board of directors (or other comparable governing body) of such
other Person shall have duly approved such Acquisition, and (d) the Acquisition
is approved by Lender, such approval not to be unreasonably withheld.

“Permitted Liens” means, at any time, Liens in respect of property of the
Borrower or any Subsidiary permitted to exist at such time pursuant to the terms
of Section 8.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Recipient” means the Lender or any other recipient of any payment to be made by
or on account of any obligation of any Loan Party hereunder.

“Recovery Event” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any Subsidiary.

“Register” has the meaning specified in Section 11.06(c).

“Regulatory Letter of Credit” means a letter of credit issued for the account of
the Borrower or any Subsidiary for the purpose of satisfying the obligations of
the Borrower or such Subsidiary under the Higher Education Act or any similar
state or federal statute or maintaining the eligibility of the Borrower or such
Subsidiary to participate in any programs administered thereunder (including any
Title IV Programs).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Request for Credit Extension” means an irrevocable notice in writing of a
Borrowing of CapEx Loans in substantially the form of Exhibit A.

 

13



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller (or persons
serving in those functional capacities) of a Loan Party and, solely for purposes
of the delivery of incumbency certificates, the secretary or any assistant
secretary of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer of the applicable Loan Party so designated by any
of the foregoing officers in a notice to the Lender. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. To the extent requested by the Lender, each Responsible Officer
will provide an incumbency certificate, in form and substance reasonably
satisfactory to the Lender.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment. The term “Restricted Payment” shall not include (a) the
forfeiture of unvested Equity Interests of the Borrower by any present or former
employee or trustee of the Borrower or any Subsidiary in connection with the
termination of employment or service, death or disability of such individual
provided that neither the Borrower nor any Subsidiary makes any payment of cash
or other property for such forfeiture and (y) the repurchase of Equity Interests
of the Borrower deemed to occur in connection with a net exercise of stock
options or warrants or the grant of Equity Interests if such repurchased Equity
Interests represent a portion of the exercise price of such options or warrants
or the payment of applicable withholding taxes provided that neither the
Borrower nor any Subsidiary makes any payment of cash or other property for such
repurchase.

“Sale and Leaseback Transaction” means, with respect to any Person, any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

“School” means Grand Canyon University and its additional locations.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose Subsidiary or Affiliate of such Person.

“Security Agreement” means the security and pledge agreement dated as of the
Closing Date executed in favor of the Lender, for the benefit of the holders of
the Obligations, by each of the Loan Parties.

“Significant Regulatory Event” means the failure of the Borrower or any
Subsidiary to (a) maintain the status of the School as an “eligible institution”
as defined in 34 C.F.R. Section 600.2, (b)

 

14



--------------------------------------------------------------------------------

maintain the eligibility of the School to participate in one or more Title IV
Programs, (c) maintain all Accreditations required for the School to participate
in one or more Title IV Programs.

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature in the ordinary course of
business, (c) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital, (d) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (e) the present fair salable
value of the property of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured and (f) such Person does not intend, in any
transaction, to hinder, delay or defraud either present or future creditors or
any other person to which such Person is or will become, through such
transaction, indebted. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Subordinated Indebtedness” means Indebtedness of the Borrower or any Subsidiary
that is expressly subordinated in right of payment to the prior payment in full
of the Obligations pursuant to a subordination agreement or other subordination
provisions, and containing such other payment terms, covenants, defaults and
remedies, in each case that are reasonably satisfactory to the Lender.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Equity Interests having ordinary voting power for the election of
directors or equivalent governing body (other than Equity Interests having such
power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap

 

15



--------------------------------------------------------------------------------

Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” has the meaning specified in Section 2.01(b).

“Term Loan Commitment” means the amount of the Term Loan the Lender will be
deemed to have made to the Borrower, and the Borrower will have been deemed to
have incurred from the Lender, pursuant to Section 2.01(b). The principal amount
of the Term Loan Commitment of the Lender shall be (a) on the Closing Date, an
amount equal to EIGHT-HUNDRED FIFTY-THREE MILLION SIXTY-EIGHT THOUSAND
THREE-HUNDRED EIGHTY-SIX AND 00/100 DOLLARS ($853,068,386.00), plus
(b) following the Closing Date, such additional amount as required by
Section 3.4 of the Asset Purchase Agreement.

“Title IV” means Title IV of the Higher Education Act of 1965, as amended, and
any amendments or successor statutes thereto.

“Title IV Compliance Audit” means, with respect to any School, the annual
compliance audit of such School’s administration of its Title IV Programs as
required under 34 C.F.R. Section 668.23.

“Title IV Programs” means the Title IV Programs as listed in 34 C.F.R.
Section 668.1(c).

“Total CapEx Outstanding” means the aggregate Outstanding Amount of all CapEx
Loans.

“United States” and “U.S.” mean the United States of America.

“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Borrower directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Borrower.

 

1.02

Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,

 

16



--------------------------------------------------------------------------------

supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, (vi) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all assets
and properties, tangible and intangible, real and personal, including cash,
securities, accounts and contract rights and (vii) the words “real property”
shall include all fee and leasehold interests in such real property and all
improvements located on such real property.

(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03

Accounting Terms; Calculation of Financial Covenants on a Pro Forma Basis.

(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

(b)    Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Lender shall so request, the Lender and the Loan Parties shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Lender);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Lender financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

 

17



--------------------------------------------------------------------------------

1.04

Rounding.

Any financial ratios required to be maintained by the Loan Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

 

1.05

Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Arizona time (daylight or standard, as applicable).

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01

CapEx Loans and Term Loan.

(a)    CapEx Loans. Subject to the terms and conditions set forth herein, the
Lender agrees to make loans (each such loan, a “CapEx Loan”) to the Borrower in
Dollars from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the
CapEx Commitment; provided, however, that after giving effect to any Borrowing
of CapEx Loans, the Total CapEx Outstanding shall not exceed the CapEx
Commitments. Amounts repaid on the CapEx Loans may not be reborrowed.

(b)    Term Loan. Subject to the terms and conditions set forth herein, the
Lender shall be deemed to have made a term loan (the “Term Loan”) to the
Borrower in Dollars on the Closing Date in an amount equal to the Lender’s Term
Loan Commitment (adjusted as provided in Section 3.4 of the Asset Purchase
Agreement). Amounts repaid on the Term Loan may not be reborrowed.

 

2.02

Borrowings of CapEx Loans.

(a)    Each Borrowing of a CapEx Loan shall be made subsequent to the Borrower’s
issuance of a Request for Credit Extension to the Lender. Each such Request for
Credit Extension shall be with respect to Approved Capital Expenditures
occurring during the immediately following month and must be received by the
Lender not later than 12:00 p.m. fifteen (15) days prior to the first day of the
month specified in such notice. Each Borrowing shall be in a principal amount
equal to the Approved Capital Expenditures for the month specified in such
Request for Credit Extension. Each Request for Credit Extension issued by the
Borrower pursuant to this Section 2.02(a) shall specify (i) the requested month
of such Borrowing, (ii) the Approved Capital Expenditures which will be funded
with the proceeds of such CapEx Loan, and (iii) the party or parties to whom the
funds for such CapEx Loan shall be made available. Each Request for Credit
Extension shall be appropriately completed and signed by a Responsible Officer
of the Borrower.

(b)    Upon satisfaction of the applicable conditions set forth in Section 5.02
(and, if such Borrowing is the initial Credit Extension, Section 5.01), the
Lender shall (i) make the funds for such Borrowing available to the Borrower for
payment to the party or parties specified in the applicable Request for Credit
Extension and (ii) the Borrower shall provide the Lender an accounting of the
payments actually made.

 

18



--------------------------------------------------------------------------------

2.03

[Reserved].

 

2.04

[Reserved].

 

2.05

Prepayments.

(a)    Voluntary Prepayments of Loans. The Borrower may, upon notice from the
Borrower to the Lender, at any time or from time to time voluntarily prepay
CapEx Loans and the Term Loan in whole or in part without premium or penalty;
provided that (A) such notice must be received by the Lender not later than
12:00 noon three Business Days prior to any date of prepayment; and (B) any such
prepayment shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding). Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(b)    Mandatory Prepayments of Loans.

(i)    CapEx Commitments. If for any reason the Total CapEx Outstanding at any
time exceeds the CapEx Commitments then in effect, the Borrower shall
immediately prepay CapEx Loans in an aggregate amount equal to such excess.

(ii)    Dispositions and Recovery Events. The Borrower shall prepay the Term
Loan as hereafter provided in an aggregate amount equal to 100% of the Net Cash
Proceeds of any Disposition or Recovery Event that are not, within 365 days
following receipt of such Net Cash Proceeds, committed to be reinvested pursuant
to a legally binding commitment and, within 545 days following receipt of such
Net Cash Proceeds, actually reinvested, in each case in property that is useful
to the business of the Borrower and its Subsidiaries, which investment may
include, in the case of a Recovery Event, the repair, restoration or replacement
of the applicable property (it being understood that the Borrower shall prepay
the Term Loan as hereafter provided in an amount equal to the amount of any Net
Cash Proceeds not so committed to be reinvested during such 365 day period or
actually reinvested during such 545 day period immediately upon the expiration
of the applicable period); provided that (A) the aggregate amount of all such
Net Cash Proceeds that may be reinvested in property other than Eligible
Property is $5 million in any fiscal year and $10 million during the term of
this Agreement and (B) if the aggregate amount of Net Cash Proceeds of all such
Recovery Events received by the Borrower or any Subsidiary in any fiscal year
exceeds $2,500,000, then the Borrower shall (1) deposit such excess amount of
Net Cash Proceeds in a deposit account subject to the dominion and control of
the Lender, (2) withdraw funds from such deposit account only to reinvest such
Net Cash Proceeds in applicable property and (3) cause such deposit account to
be subject at all times to first priority, perfected Liens in favor of the
Lender, for the benefit of the holders of the Obligations, to secure the
Obligations pursuant to documentation in form and substance satisfactory to the
Lender.

(iii)    Debt Issuances. Within three (3) Business Days of the receipt by the
Borrower or any Subsidiary of the Net Cash Proceeds of any Debt Issuance, the
Borrower shall prepay the Term Loan as hereafter provided in an aggregate amount
equal to 100% of such Net Cash Proceeds.

(iv)    Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied as follows:

 

19



--------------------------------------------------------------------------------

(A)    with respect to all amounts prepaid pursuant to Section 2.05(b)(i), to
the outstanding CapEx Loans; and

(B)    with respect to all amounts prepaid pursuant to Sections 2.05(b)(ii) and
(iii), to the Term Loan (to the remaining principal amortization payments in
inverse order of maturity).

All prepayments under this Section 2.05(b) shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

 

2.06

Termination or Reduction of CapEx Commitments.

The Borrower may, upon notice to the Lender, terminate, in whole or in part, the
CapEx Commitments, or from time to time permanently reduce the CapEx
Commitments; provided that (i) any such notice shall be received by the Lender
not later than 12:00 noon five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, and (iii) the
Borrower shall not terminate or reduce the CapEx Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total CapEx
Outstanding would exceed the CapEx Commitments; provided, that any notice so
given to the Lender in connection with a refinancing of all Obligations (other
than contingent indemnification obligations not yet due and payable) may be
conditional on the effectiveness of the replacement credit agreement or other
similar document and may be revoked by the Borrower if such condition is not
satisfied. All fees accrued until the effective date of any termination of the
CapEx Commitments shall be paid on the effective date of such termination.

 

2.07

Repayment of Loans.

(a)    CapEx Loans. The Borrower shall repay to the Lender on the Maturity Date
the aggregate principal amount of all CapEx Loans outstanding on such date.

(b)    [Reserved].

(c)    Term Loan. The Borrower shall repay the outstanding principal amount of
the Term Loan on the Maturity Date.

 

2.08

Interest.

(a)    Each Loan shall bear interest on the outstanding principal amount thereof
at a rate per annum equal to the Applicable Rate.

(b)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(c)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Lender, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

20



--------------------------------------------------------------------------------

(d)    Upon the request of the Lender, while any Event of Default exists (other
than as set forth in clauses (b)(i) and (b)(ii) above), the Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at an
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(e)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(f)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date and at such other times as may be specified herein.
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

2.09

[Reserved].

 

2.10

Computation of Interest and Fees.

All computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Lender of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.

 

2.11

Evidence of Debt.

The Credit Extensions made by the Lender shall be evidenced by one or more
accounts or records maintained by the Lender in the ordinary course of business.
The accounts or records maintained by the Lender shall be conclusive absent
manifest error of the amount of the Credit Extensions made by the Lender to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. Upon the request of the Lender, the Borrower shall execute and
deliver to the Lender a promissory note, which shall evidence the Lender’s Loans
in addition to such accounts or records. Each such promissory note shall be in
the form of Exhibit C (a “Note”). The Lender may attach schedules to its Note
and endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

 

2.12

Payments Generally.

(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Lender at the Lender’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. All payments received by the Lender after 2:00 p.m.
shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

21



--------------------------------------------------------------------------------

(b)    Funding Source. Nothing herein shall be deemed to obligate the Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by the Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01

Taxes.

(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Lender) require the deduction or
withholding of any Tax from any such payment by the Lender or a Loan Party, then
the Lender or such Loan Party shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

(ii)    If any Loan Party or the Lender shall be required by the Internal
Revenue Code to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Lender shall withhold or make such deductions as are determined by the Lender to
be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the Lender shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Internal Revenue Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(iii)    If any Loan Party or the Lender shall be required by any applicable
Laws other than the Internal Revenue Code to withhold or deduct any Taxes from
any payment, then (A) such Loan Party or the Lender, as required by such Laws,
shall withhold or make such deductions as are determined by it to be required
based upon the information and documentation it has received pursuant to
subsection (e) below, (B) such Loan Party or the Lender, to the extent required
by such Laws, shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with such Laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Lender timely reimburse it for the payment of, any Other Taxes.

 

22



--------------------------------------------------------------------------------

(c)    Tax Indemnifications. Each of the Loan Parties shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within ten days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by the Lender shall be conclusive absent manifest error.

(d)    Evidence of Payments. Upon request by the Borrower or the Lender, as the
case may be, after any payment of Taxes by the Borrower or by the Lender to a
Governmental Authority as provided in this Section 3.01, the Borrower shall
deliver to the Lender or the Lender shall deliver to the Borrower, as the case
may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Lender, as the case may be.

(e)    Status of Lender; Tax Documentation.

(i)    If the Lender is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document, the
Lender shall deliver to the Borrower, at the time or times reasonably requested
by the Borrower, such properly completed and executed documentation reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, the Lender, if
reasonably requested by the Borrower, shall deliver such other documentation
prescribed by applicable Laws or reasonably requested by the Borrower as will
enable the Borrower to determine whether or not the Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.01(e)(ii) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject the Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of the Lender.

(ii)    Without limiting the generality of the foregoing, the Lender shall
deliver to the Borrower on or prior to the date on which the Lender becomes the
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower), executed originals of IRS Form W-9
certifying that the Lender is exempt from U.S. federal backup withholding tax.

(iii)    The Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Lender in writing of its legal inability to
do so.

(f)    Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by any Loan Party or with respect to which
any Loan Party has paid additional amounts pursuant to this Section 3.01, it
shall pay to the Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by a Loan Party
under this Section 3.01 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) incurred by such Recipient,
and without interest (other than any interest paid by the relevant

 

23



--------------------------------------------------------------------------------

Governmental Authority with respect to such refund), provided that the Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to the Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to the Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its Taxes that it deems confidential) to any Loan
Party or any other Person.

 

3.02

Survival.

Each Loan Party’s obligations under this Article III shall survive the
replacement of the Lender or any assignment of rights by the Lender, the
termination of the CapEx Commitments and the repayment, satisfaction or
discharge of all other Obligations.

ARTICLE IV

GUARANTY

 

4.01

The Guaranty.

Each of the Guarantors, if any, from time to time party hereto hereby jointly
and severally guarantees to the Lender and each other holder of the Obligations
as hereinafter provided, as primary obligor and not as surety, the prompt
payment of the Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) strictly in accordance with the terms thereof. The Guarantors hereby
further agree that if any of the Obligations is not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise), the Guarantors will, jointly and
severally, promptly pay the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

 

4.02

Obligations Unconditional.

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable Laws, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor (other than payment in full of the
Obligations in cash and termination or expiration of the Commitments), it being
the intent of this Section 4.02 that the obligations of the Guarantors hereunder
shall be absolute and unconditional under

 

24



--------------------------------------------------------------------------------

any and all circumstances. Each Guarantor agrees that such Guarantor shall have
no right of subrogation, indemnity, reimbursement or contribution against the
Borrower or any other Guarantor for amounts paid under this Article IV until
such time as the Obligations have been paid in full and the Commitments have
expired or terminated. Without limiting the generality of the foregoing, it is
agreed that, to the fullest extent permitted by Laws, the occurrence of any one
or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall remain absolute and unconditional as described
above:

(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other document relating to the Obligations shall be done or
omitted;

(c)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents or any other document relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

(d)    any Lien granted to, or in favor of, the Lender or any other holder of
the Obligations as security for any of the Obligations shall fail to attach or
be perfected; or

(e)    any of the Obligations shall be determined to be void or voidable
(including for the benefit of any creditor of any Guarantor) or shall be
subordinated to the claims of any Person (including any creditor of any
Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever and any requirement that the Lender or any other holder of the
Obligations exhaust any right, power or remedy or proceed against any Person
under any of the Loan Documents or any other document relating to the
Obligations or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

4.03

Reinstatement.

The obligations of each Guarantor under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Lender and each other holder of the Obligations on demand for all reasonable
costs and expenses (including the fees, charges and disbursements of counsel)
incurred by the Lender or such holder of the Obligations in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law.

 

4.04

Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

25



--------------------------------------------------------------------------------

4.05

Remedies.

The Guarantors agree that, to the fullest extent permitted by Laws, as between
the Guarantors, on the one hand, and the Lender and the other holders of the
Obligations, on the other hand, the Obligations may be declared to be forthwith
due and payable as specified in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances specified in Section 9.02)
for purposes of Section 4.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.01. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the holders of the Obligations may exercise their remedies
thereunder in accordance with the terms thereof.

 

4.06

Rights of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until the Obligations have been paid in full and the Commitments
have terminated.

 

4.07

Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01

Conditions of Effectiveness.

This Agreement shall be effective upon satisfaction of the following conditions
precedent in each case in a manner satisfactory to the Lender:

(a)    Loan Documents. Receipt by the Lender of executed counterparts of this
Agreement and the other Loan Documents, each properly executed by a Responsible
Officer of the Borrower and, in the case of this Agreement, by the Lender.

(b)    Organization Documents, Resolutions, Etc. Receipt by the Lender of the
following:

(i)    copies of the Organization Documents of the Borrower certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of the Borrower
to be true and correct as of the Closing Date;

(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Lender may require evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a

 

26



--------------------------------------------------------------------------------

Responsible Officer in connection with this Agreement and the other Loan
Documents to which the Borrower is a party; and

(iii)    such documents and certifications as the Lender may require to evidence
that the Borrower is duly organized or formed, and is validly existing, in good
standing and qualified to engage in business in its state of organization or
formation.

(c)    Personal Property Collateral. Receipt by the Lender of the following:

(i)    searches of Uniform Commercial Code filings in the jurisdiction of
formation of the Borrower and each other jurisdiction deemed appropriate by the
Lender;

(ii)    UCC financing statements for each appropriate jurisdiction as is
necessary, in the Lender’s discretion, to perfect the Lender’s security interest
in the Collateral;

(iii)    all certificates evidencing any certificated Equity Interests pledged
to the Lender pursuant to the Security Agreement, together with duly executed in
blank, undated stock powers attached thereto (unless, with respect to the
pledged Equity Interests of any Subsidiary, such stock powers are deemed
unnecessary by the Lender in its discretion under the Laws of the jurisdiction
of organization of such Person);

(iv)    searches of ownership of, and Liens on, United States registered
intellectual property of the Borrower in the appropriate governmental offices;
and

(v)    duly executed notices of grant of security interest in the form required
by the Security Agreement as are necessary, in the Lender’s discretion, to
perfect the Lender’s security interest in the United States registered
intellectual property of the Borrower.

(d)    Real Property Collateral. Receipt by the Lender of each of the following
(the “Real Property Deliverables”) with respect to all real property of the
Borrower:

(i)    an Appraisal of such real property;

(ii)    a fully executed and notarized Mortgage encumbering such real property;

(iii)    ALTA mortgagee title insurance policies issued by a title insurance
company acceptable to the Lender with respect to such real property, assuring
the Lender that the Mortgage covering such real property creates a valid and
enforceable first priority mortgage lien on such real property, free and clear
of all defects and encumbrances except Permitted Liens, which title insurance
policies shall otherwise be in form and substance satisfactory to the Lender and
shall include such endorsements as are requested by the Lender;

(e)    Evidence of Insurance. Receipt by the Lender of copies of insurance
policies or certificates of insurance of the Borrower evidencing liability and
casualty insurance meeting the requirements set forth in the Loan Documents.

(f)    Closing Certificate. Receipt by the Lender of a certificate signed by a
Responsible Officer of the Borrower as of the Closing Date certifying that the
conditions specified in Sections 5.02(a) and (b) have been satisfied as of the
Closing Date.

 

27



--------------------------------------------------------------------------------

(g)    Closing Date Acquisition. The Closing Date Acquisition shall have been
consummated in accordance with the terms of the Asset Purchase Agreement and the
representations and warranties contained therein shall be true and correct.

(h)    Master Services Agreement. The Borrower shall have executed and delivered
the Master Services Agreement.

 

5.02

Conditions to all Credit Extensions.

The obligation of the Lender to honor any Request for Credit Extension (other
than the initial Credit Extension on the Closing Date, in the case of clause
(a) below) is subject to the following conditions precedent:

(a)    The representations and warranties of each Loan Party contained in
Article VI or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct shall be true and correct in all material respects, except for
any representation and warranty that is qualified by materiality or reference to
Material Adverse Effect which such representation and warranty shall be true and
correct in all respects, on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date.

(b)    No Default shall exist or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(c)    The Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
5.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Loan Parties represent and warrant to the Lender that:

 

6.01

Representations and Warranties in the Asset Purchase Agreement.

As of the Closing Date, the representations and warranties of each Loan Party
contained in the Asset Purchase Agreement or in any document furnished under or
in connection therewith shall be true and correct in all material respects,
except for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect which such representation and warranty
shall be true and correct in all respects.

 

6.02

Existence, Qualification and Power.

The Borrower and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and

 

28



--------------------------------------------------------------------------------

approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified, licensed, has a letter of
assurance indicating continued approval, and, as applicable, in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so would not reasonably be expected to have a Material
Adverse Effect.

 

6.03

Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than any Lien
created under the Loan Documents) under, or require any payment to be made under
(i) any material Contractual Obligation to which such Person is a party or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any Law.

 

6.04

Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (i) those that have already been obtained and are in full force and
effect and (ii) filings to perfect the Liens created by, or otherwise
contemplated by, the Collateral Documents.

 

6.05

Binding Effect.

Each Loan Document has been duly executed and delivered by each Loan Party that
is a party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against such
Loan Party that is party thereto in accordance with its terms, except as
enforceability may be limited by applicable Debtor Relief Laws or by equitable
principles relating to enforceability.

 

6.06

[Reserved].

 

6.07

[Reserved].

 

6.08

No Default.

(a)    Neither the Borrower nor any Subsidiary is in default under or with
respect to any Contractual Obligation that would reasonably be expected to have
a Material Adverse Effect.

(b)    No Default has occurred and is continuing.

 

6.09

Ownership of Property; Liens.

Each of the Borrower and its Subsidiaries has good record and marketable title
in fee simple to, or valid leasehold interests in, all real property necessary
or used in the ordinary conduct of its business, except for such defects in
title as would not reasonably be expected to have a Material Adverse Effect. The
property of the Borrower and its Subsidiaries is not subject to any Liens other
than Permitted Liens.

 

29



--------------------------------------------------------------------------------

6.10

Environmental Compliance.

Except as would not reasonably be expected to have a Material Adverse Effect:

(a)    Each of the facilities and real properties owned, leased or operated by
the Borrower or any Subsidiary (the “Facilities”) and all operations at the
Facilities are in compliance with all applicable Environmental Laws, and there
is no violation of any Environmental Law with respect to the Facilities or the
businesses operated by the Borrower and its Subsidiaries at such time (the
“Businesses”), and there are no conditions relating to the Facilities or the
Businesses that would reasonably be expected to give rise to liability under any
applicable Environmental Laws.

(b)    None of the Facilities contains, or has previously contained, any
Hazardous Materials at, on or under the Facilities in amounts or concentrations
that constitute or constituted a violation of, or could give rise to liability
under, Environmental Laws.

(c)    Neither the Borrower nor any Subsidiary has received any written notice
of, or inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability arising under
Environmental Laws with regard to any of the Facilities or the Businesses, nor
does any Responsible Officer of any Loan Party have knowledge or reason to
believe that any such notice will be received or is being threatened.

(d)    Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf of the
Borrower or any Subsidiary in violation of, or in a manner that would be
reasonably likely to give rise to liability under, any applicable Environmental
Laws.

(e)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened in writing, under any Environmental Laws to which the Borrower or any
Subsidiary is or, to the knowledge of the Responsible Officers of the Loan
Parties, will be named as a party, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Laws
with respect to the Borrower, any Subsidiary, the Facilities or the Businesses.

(f)    There has been no release or threat of release of Hazardous Materials at
or from the Facilities, or arising from or related to the operations (including
disposal) of the Borrower or any Subsidiary in connection with the Facilities or
otherwise in connection with the Businesses, in violation of or in amounts or in
a manner that could give rise to liability under Environmental Laws.

 

6.11

Insurance.

(a)    The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.

(b)    The Borrower and its Subsidiaries maintain, if available, fully paid
flood hazard insurance on all real property that is located in a special flood
hazard area and that constitutes Collateral, on such terms and in such amounts
as required by The National Flood Insurance Reform Act of 1994 or as otherwise
required by the Lender.

 

30



--------------------------------------------------------------------------------

6.12

Taxes.

(a)    The Borrower is an organization described in, and exempt from U.S.
federal income taxes under, Section 501(c)(3) of the Internal Revenue Code and
is qualified to operate an educational organization described in
Section 170(b)(1)(A)(ii) of the Internal Revenue Code.

(b)    The Borrower and its Material Subsidiaries have filed all tax returns
required to have been filed and have paid all taxed due and payable, except to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

6.13

ERISA Compliance.

(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other Federal or state Laws.
Each Pension Plan that is intended to be a qualified plan under Section 401(a)
of the Internal Revenue Code has received a favorable determination letter from
the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Internal Revenue Code and the trust related thereto has
been determined by the IRS to be exempt from federal income tax under
Section 501(a) of the Internal Revenue Code, or an application for such a letter
is currently being processed by the IRS. To the knowledge of the Responsible
Officers of the Loan Parties, nothing has occurred that would reasonably be
expected to prevent or cause the loss of such tax-qualified status.

(b)    There are no pending or, to the knowledge of the Responsible Officers of
the Loan Parties, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that would reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or would reasonably be expected to result in a
Material Adverse Effect.

(c)    (i) No ERISA Event has occurred, and neither any Loan Party nor any ERISA
Affiliate is aware of any fact, event or circumstance that would reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) each Loan Party and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Internal Revenue Code) is 60% or higher and neither any
Loan Party nor any ERISA Affiliate knows of any facts or circumstances that
would reasonably be expected to cause the funding target attainment percentage
for any such plan to drop below 60% as of the most recent valuation date;
(iv) neither any Loan Party nor any ERISA Affiliate has incurred any liability
to the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid; (v) neither any Loan Party nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that would reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

 

6.14

Subsidiaries.

Except as set forth on Schedule 6.14, as of the Closing Date, the Borrower has
no Subsidiaries.

 

31



--------------------------------------------------------------------------------

6.15

Margin Regulations; Investment Company Act.

(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing, not more than 25% of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 8.01 or Section 8.05 or
subject to any restriction contained in any agreement or instrument between the
Borrower and the Lender or any Affiliate of the Lender relating to Indebtedness
and within the scope of Section 9.01(e) will be margin stock.

(b)    None of the Borrower or any Subsidiary is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

 

6.16

[Reserved].

 

6.17

Compliance with Laws.

Each of the Borrower and each Subsidiary is in compliance with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (a) such requirement of
Laws or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.

 

6.18

Intellectual Property; Licenses, Etc.

The Borrower and its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses. Except for such claims and infringements that would not reasonably
be expected to have a Material Adverse Effect, no claim has been asserted and is
pending by any Person challenging or questioning the use of any IP Rights or the
validity or effectiveness of any IP Rights, nor does any Responsible Officer of
any Loan Party know of any such claim, and, to the knowledge of the Responsible
Officers of the Loan Parties, the use of any IP Rights by the Borrower or any
Subsidiary, the granting of a right or a license in respect of any IP Rights
from the Borrower or any Subsidiary does not infringe on any rights of any other
Person.

 

6.19

Solvency.

The Loan Parties are Solvent on a consolidated basis.

 

6.20

[Reserved].

 

6.21

Business Locations; Taxpayer Identification Number.

Set forth on Schedule 6.21-1 is the chief executive office, U.S. taxpayer
identification number and organizational identification number of each Loan
Party as of the Closing Date. The exact legal name and state of organization of
each Loan Party as of the Closing Date is as set forth on the signature pages
hereto. Except as set forth on Schedule 6.21-2, no Loan Party has during the
five years preceding the Closing Date (i) changed its legal name, (ii) changed
its state of formation, or (iii) been party to a merger, consolidation or other
change in structure.

 

32



--------------------------------------------------------------------------------

6.22

OFAC.

No Loan Party nor, to the knowledge of any Loan Party, any Related Party, (a) is
currently the subject of any Sanctions, (b) is located, organized or residing in
any Designated Jurisdiction or (c) is or has been (within the previous five
(5) years) engaged in any transaction with any Person who is now or was then the
subject of Sanctions or who is located, organized or residing in any Designated
Jurisdiction. No Loan, nor the proceeds from any Loan, has been used, directly
or indirectly, to lend, contribute, provide or has otherwise made available to
fund any activity or business in any Designated Jurisdiction or to fund any
activity or business of any Person located, organized or residing in any
Designated Jurisdiction or who is the subject of any Sanctions, or in any other
manner that will result in any violation by any Person (including the Lender) of
Sanctions.

ARTICLE VII

AFFIRMATIVE COVENANTS

So long as the Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent indemnification obligations not yet
due and payable) shall remain unpaid or unsatisfied, the Loan Parties shall and
shall cause each Subsidiary to:

 

7.01

Financial Statements.

Deliver to the Lender, in form and detail reasonably satisfactory to the Lender:

(a)    as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of the Borrower (or, if earlier, fifteen (15) days after
the date required to be filed with the DOE (without giving effect to any
extension permitted by the DOE)), commencing with the fiscal year ending
December 31, 2018, the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in fund balance, cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, and in the case of such consolidated statements audited and accompanied by
a report and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Lender, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;

(b)    as soon as available, but in any event within forty-five (45) days after
the end of each of the first three fiscal quarters of each fiscal year of the
Borrower, commencing with the fiscal quarter ended September 30, 2018, the
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income or operations
for such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, and the related consolidated statements of changes in fund balance, cash
flows for the portion of the Borrower’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and in the case of
such consolidated statements certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower as fairly presenting
the financial condition, results of operations, changes in fund balance and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes; and

 

33



--------------------------------------------------------------------------------

(c)    as soon as available, but in any event within seventy-five (75) days
after the end of each fiscal year of the Borrower, commencing with the fiscal
year ending December 31, 2018, forecasts prepared by management of the Borrower,
in form satisfactory to the Lender, of consolidated balance sheets and
statements of income or operations and cash flows of the Borrower and its
Subsidiaries on an annual basis for the immediately following three fiscal years
(including the fiscal year in which the Maturity Date occurs).

As to any information contained in materials furnished pursuant to
Section 7.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

7.02

Certificates; Other Information.

Deliver to the Lender, in form and detail reasonably satisfactory to the Lender:

(a)    promptly after receipt by the Borrower or any Subsidiary from the DOE,
the Cohort Default Rate for each School for each federal fiscal year and the DOE
Ratio for each fiscal year of the Borrower;

(b)    concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower (which delivery may, unless the Lender requests executed originals, be
by electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes);

(c)    promptly after the filing thereof with the DOE, a copy of the Borrower’s
most recent Title IV Compliance Audit as filed with the DOE;

(d)    promptly after any request by the Lender, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
trustees (or the audit committee of the board of trustees) of the Borrower by
independent accountants in connection with the accounts or books of the Borrower
or any Subsidiary, or any audit of any of them;

(e)    promptly, and in any event within five Business Days after receipt
thereof by the Borrower or any Subsidiary, copies of each notice or other
correspondence received from the DOE, the Higher Learning Commission or any
other Accrediting Body (or comparable agencies in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by any such agency regarding financial or other operational results of
the Borrower or any Subsidiary; and

(f)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary (including consolidating
financial statements), or compliance with the terms of the Loan Documents, as
the Lender may from time to time reasonably request.

 

7.03

Notices.

Promptly notify the Lender of:

(a)    the occurrence of any Default;

 

34



--------------------------------------------------------------------------------

(b)    any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect, including each of the following to the extent the
same has resulted or would reasonably be expected to result in a Material
Adverse Effect: (i) any pending or, to the knowledge of any Responsible Officer
of any Loan Party, threatened loss by the School of any of its Accreditations or
any other accreditation, license, permit or authorization required for the
School to participate in one or more Title IV Programs; (ii) any change to occur
in state or federal Laws, rules or governmental regulations or budgetary
allocations or educational loan policies; and (iii) any pending or, to the
knowledge of any Responsible Officer of any Loan Party, threatened in writing
investigation, inquiry or proceeding against the School by the DOE, any state
governmental agency or Accrediting Body;

(c)    the occurrence of any of the events described in clauses (a), (b) and
(c) of the definition of “Significant Regulatory Event”;

(d)    the occurrence of any ERISA Event;

(e)    any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary, including any determination by the
Borrower referred to in Section 2.10(b); and

(f)    the imposition by the DOE of a requirement that the Borrower, any
Subsidiary or the School post or procure or obtain the issuance of a Regulatory
Letter of Credit.

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

7.04

Maintenance of Non-Profit Status.

Maintain in full force and effect the Borrower’s status as (a) an organization
described in, and exempt from U.S. federal income tax under, Section 501(c)(3)
of the Internal Revenue Code and its qualification to operate an educational
organization described in Section 170(b)(1)(A)(ii) of the Internal Revenue Code,
and (b) a nonprofit institution of higher education for purposes of the Higher
Education Act of 1965, as amended.

 

7.05

Preservation of Existence, Etc.

(a)    Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05.

(b)    Preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05.

(c)    Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

(d)    Preserve or renew all of its IP Rights, the non-preservation or
non-renewal of which would reasonably be expected to have a Material Adverse
Effect.

 

35



--------------------------------------------------------------------------------

(e)    Maintain all accreditations, licenses, permits and authorizations
required for each School to conduct its business, except to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

7.06

Maintenance of Properties.

(a)    Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted.

(b)    Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

(c)    Use the standard of care typical in the industry in the operation and
maintenance of its Facilities.

 

7.07

Maintenance of Insurance.

(a)    Maintain with financially sound and reputable insurance companies not
Affiliates of the Borrower, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.

(b)    Without limiting the foregoing, (i) maintain, if available, fully paid
flood hazard insurance on all real property that is located in a special flood
hazard area and that constitutes Collateral, on such terms and in such amounts
as required by The National Flood Insurance Reform Act of 1994 or as otherwise
required by the Lender, (ii) furnish to the Lender evidence of the renewal (and
payment of renewal premiums therefor) of all such policies prior to the
expiration or lapse thereof, and (iii) furnish to the Lender prompt written
notice of any redesignation of any such improved real property into or out of a
special flood hazard area.

(c)    Cause the Lender and its successors and/or assigns to be named as
lender’s loss payee or mortgagee as its interest may appear, and/or additional
insured with respect to any such insurance providing liability coverage or
coverage in respect of any Collateral, and cause each provider of any such
insurance to agree, by endorsement upon the policy or policies issued by it or
by independent instruments furnished to the Lender, that it will give the Lender
thirty (30) days (or such lesser amount as the Lender may agree) prior written
notice before any such policy or policies shall be altered or canceled.

 

7.08

Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Laws or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect. Without limiting the generality of
the foregoing, comply with (i) all applicable Laws the violation of which would
result in the loss or suspension of, the eligibility of the School to
participate in one or more Title IV Programs, (ii) the federal Truth-in-Lending
Act, 15 U.S.C. § 1601 et seq., and all other consumer credit Laws applicable to
the Borrower, any Subsidiary or the School in connection with the advancing of
student loans, except to the extent the failure to do so would not reasonably be
expected to have a Material Adverse Effect, and (iii) all statutory and
regulatory requirements for authorization to provide post-secondary education in
the jurisdictions in which its

 

36



--------------------------------------------------------------------------------

educational Facilities are located, except to the extent the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

 

7.09

Books and Records.

(a)    Maintain proper books of record and account, in which full, true and
correct entries in all material respects in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be.

(b)    Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

 

7.10

Inspection Rights.

(a)    Permit representatives and independent contractors of the Lender to visit
and inspect any of its properties, to examine its corporate, financial and
operating records and make copies thereof or abstracts therefrom, to discuss its
affairs, finances and accounts with its directors, officers and independent
public accountants, all at the expense of the Borrower and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower; provided, that (i) unless an
Event of Default has occurred and is continuing, the Borrower shall be required
to pay for only one field exam by the Lender in any fiscal year of the Borrower
and (ii) if an Event of Default has occurred and is continuing the Lender (or
any of its representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

(b)    Permit representatives and independent contractors of the Lender to
conduct Appraisals of the real property Collateral at the expense of the
Borrower provided, however, that unless an Event of Default has occurred and is
continuing, the Lender shall not conduct more than one Appraisal of the real
property Collateral in any calendar year.

 

7.11

Use of Proceeds.

Use the proceeds of the CapEx Loans solely to make the Approved Capital
Expenditure for which such CapEx Loan was funded, in accordance with the
Approved Capital Expenditure Budget.

 

7.12

Additional Guarantors.

Within thirty (30) days (or such later date as the Lender may agree in its sole
discretion) after any Person becomes a Material Subsidiary, cause such Person to
(i) become a Guarantor by executing and delivering to the Lender a Joinder
Agreement and (ii) deliver to the Lender documents of the types referred to in
Sections 5.01(c) and (d) and favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)), all in form,
content and scope reasonably satisfactory to the Lender.

 

7.13

Pledged Assets.

(a)    Equity Interests. Cause 100% of the issued and outstanding Equity
Interests of each Material Subsidiary to be subject at all times to a first
priority, perfected Lien in favor of the Lender, for the benefit of the holders
of the Obligations, to secure the Obligations pursuant to the Collateral
Documents (subject to Permitted Liens), and, in connection with the foregoing,
deliver to the Lender such

 

37



--------------------------------------------------------------------------------

other documentation as the Lender may request including, any filings and
deliveries to perfect such Liens, Organization Documents, resolutions and
favorable opinions of counsel all in form, content and scope reasonably
satisfactory to the Lender.

(b)    Personal Property. Cause all personal property (other than Excluded
Personal Property) of each Loan Party to be subject at all times to first
priority, perfected Liens in favor of the Lender, for the benefit of the holders
of the Obligations, to secure the Obligations pursuant to the Collateral
Documents (subject to Permitted Liens) and, in connection with the foregoing,
deliver to the Lender such other documentation as the Lender may reasonably
request including filings and deliveries necessary to perfect such Liens,
Organization Documents, resolutions and favorable opinions of counsel to such
Person, all in form, content and scope reasonably satisfactory to the Lender.

(c)    Real Property. Cause all real property of the Loan Parties to be subject
at all times to first priority, perfected Liens in favor of the Lender, for the
benefit of the holders of the Obligations, to secure the Obligations and, in
connection with the foregoing, deliver to the Lender the Real Property
Deliverables for such real property (other than, with respect to any such real
property acquired after the Closing Date, an Appraisal), favorable opinions of
counsel and such other documentation as the Lender may request, all in form,
content and scope reasonably satisfactory to the Lender.

 

7.14

Compliance with Contractual Obligations.

Comply with all requirements of Contractual Obligations (including lease
agreements with respect to leasehold interests in real property) except in such
instances in which (a) such requirement is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.

 

7.15

Regulatory Letter of Credit.

If required by any DOE requirement, cooperate with the Lender to make reasonable
efforts to obtain and maintain a Regulatory Letter of Credit in compliance with
all DOE requirements.

ARTICLE VIII

NEGATIVE COVENANTS

So long as the Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent indemnification obligations not yet
due and payable) shall remain unpaid or unsatisfied, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:

 

8.01

Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a)    Liens pursuant to any Loan Document;

(b)    Liens existing on the date hereof and listed on Schedule 8.01 and any
modifications, replacements, renewals or extensions thereof, provided that the
Liens do not extend to any property other than the property subject to such
Liens on the Closing Date and the proceeds and products thereof;

 

38



--------------------------------------------------------------------------------

(c)    Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies which are not overdue for a period of more than
thirty (30) days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(d)    Liens of landlords, carriers, warehousemen, mechanics, materialmen and
repairmen and other like Liens arising in the ordinary course of business,
provided that such Liens secure only amounts not overdue for a period of more
than thirty (30) days or, if overdue for more than thirty (30) days, are being
contested in good faith by appropriate proceedings diligently conducted for
which adequate reserves determined in accordance with GAAP have been
established;

(e)    (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA, and (ii) pledges and deposits
in the ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness for borrowed money), statutory obligations, surety,
stay, custom and appeal bonds, performance bonds and other obligations of a like
nature (including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business;

(g)    easements, rights-of-way, restrictions and other similar encumbrances and
minor title defects affecting real property which, in the aggregate do not in
any case materially interfere with the ordinary conduct of the business of the
applicable Person;

(h)    Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 9.01(h);

(i)    Liens securing Indebtedness permitted under Section 8.03(e); provided
that (i) such Liens do not at any time encumber any property other than (A) the
property financed by such Indebtedness and the proceeds and products of such
property and (B) other Indebtedness permitted under Section 8.03(e) that is
provided by the same lender and (ii) such Liens attach to such property
concurrently with or within ninety days after the acquisition thereof;

(j)    leases, subleases, licenses or sublicenses granted to others not
interfering in any material respect with the business of the Borrower or any
Subsidiary;

(k)    any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

(l)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;

(m)    normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

(n)    Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

 

39



--------------------------------------------------------------------------------

(o)    Liens consisting of an agreement to Dispose of any property in a
Disposition permitted under Section 8.05, in each case, solely to the extent
such Disposition would have been permitted on the date of the creation of such
Lien;

(p)    Liens arising on any real property as a result of any eminent domain,
condemnation or similar proceeding being commenced with respect to such real
property;

(q)    Liens in favor of any Loan Party securing Indebtedness permitted under
Section 8.03(c);

(r)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Subsidiary, in each
case after the Closing Date; provided, that (i) any such Lien was not created in
contemplation of such acquisition or such Person becoming a Subsidiary,
(ii) such Lien does not extend to or cover any other assets or property (other
than proceeds or products of the property subject to such Lien), and (iii) the
Indebtedness secured thereby is permitted under Section 8.03; and

(s)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder.

 

8.02

Investments.

Make any Investments, except:

(a)    Investments in the form of cash or Cash Equivalents;

(b)    Investments outstanding on the date hereof and set forth in Schedule
8.02;

(c)    Investments in any Person that is a Loan Party prior to giving effect to
such Investment;

(d)    Investments by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party;

(e)    Investments in any Subsidiary that is a Wholly Owned Subsidiary solely to
provide funds to such Subsidiary to acquire real property;

(f)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(g)    Investments consisting of loans, advances and other extensions of credit
to officers, trustees and employees of the Borrower and its Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes, or (ii) otherwise for business purposes in
an amount not to exceed $2.5 million in the aggregate at any time outstanding;

(h)    Guarantees permitted by Section 8.03;

(i)    Permitted Acquisitions;

(j)    to the extent constituting Investments, transactions permitted under
Sections 8.01, 8.03, 8.04, 8.05 and 8.06;

 

40



--------------------------------------------------------------------------------

(k)    Investments in Swap Contracts permitted under Section 8.03;

(l)    Investments consisting of promissory notes and other noncash
consideration received in connection with Dispositions permitted by Section 8.05
and any other sale, transfer, license, lease or other disposition of property
not prohibited by the Loan Documents;

(m)    [Reserved]

(n)    Investments of a Subsidiary acquired after the Closing Date or of a
Person that is merged into or consolidated with the Borrower or any Subsidiary
after the Closing Date provided that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;
and

(o)    Investments of a nature not contemplated in the foregoing clauses in an
amount not to exceed $2,500,000 (calculated at the date such Investment is made)
in the aggregate at any time outstanding.

 

8.03

Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a)    Indebtedness under the Loan Documents;

(b)    Indebtedness outstanding on the date hereof and set forth in Schedule
8.03 and any refinancings, refundings, renewals and extensions thereof; provided
that (i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, refunding, renewal or
extension and by an amount equal to any existing commitments unutilized
thereunder and (ii) the material terms taken as a whole of such refinancing,
refunding, renewal or extension are not materially less favorable to the
Borrower and its Subsidiaries than the terms of the Indebtedness being
refinanced, refunded, renewed or extended;

(c)    intercompany Indebtedness permitted under Section 8.02;

(d)    obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view;” and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;

(e)    purchase money Indebtedness (including obligations in respect of capital
leases and Synthetic Lease Obligations) hereafter incurred to finance the
purchase, renovation or improvement of fixed assets, and renewals, refinancings
and extensions thereof, provided that (i) the aggregate principal amount of all
such Indebtedness incurred in any fiscal year shall not exceed $5 million;
(ii) the aggregate outstanding principal amount of all such Indebtedness shall
not exceed $20 million at any one time outstanding; and (iii) such Indebtedness
when incurred shall not exceed the purchase price of the asset(s) financed;

 

41



--------------------------------------------------------------------------------

(f)    deferred purchase price obligations (including earn-out payment
obligations) incurred in connection with Permitted Acquisitions provided that
such obligations are subordinated to the Obligations in a manner and to an
extent satisfactory to the Lender;

(g)    Subordinated Indebtedness provided that (i) no Default exists immediately
prior or after giving effect thereto, and (ii) immediately after giving effect
to the incurrence of such Subordinated Indebtedness, Liquidity shall be at least
$75 million;

(h)    Guarantees with respect to Indebtedness permitted under this
Section 8.03;

(i)    the endorsement of negotiable instruments received in the usual course of
business;

(j)    Indebtedness representing deferred compensation to employees of the
Borrower or any Subsidiary incurred in the ordinary course of business;

(k)    Indebtedness incurred by the Borrower or its Subsidiaries in any
Disposition constituting indemnification obligations or obligations in respect
of purchase price or other similar adjustments;

(l)    Indebtedness in respect of netting services, overdraft protections and
similar arrangements in each case in connection with deposit accounts in the
ordinary course of business;

(m)    Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business; and

(n)    additional Indebtedness not covered by the foregoing clauses of this
Section, provided that on the date of incurrence of such Indebtedness (after
giving effect to such Indebtedness) the aggregate outstanding principal amount
of all such Indebtedness shall not exceed $2,500,000.

 

8.04

Fundamental Changes.

Merge, dissolve, liquidate or consolidate with or into another Person, except
that so long as no Default exists or would result therefrom, (a) the Borrower
may merge or consolidate with any of its Subsidiaries provided that the Borrower
is the continuing or surviving Person, (b) any Subsidiary may merge or
consolidate with any other Subsidiary provided that if a Loan Party is a party
to such transaction, the continuing or surviving Person is a Loan Party,
(c) subject to clause (a) above, the Borrower or any Subsidiary may merge with
any other Person in connection with a Permitted Acquisition provided that if the
Borrower is a party thereto then the Borrower is the continuing or surviving
Person and (d) any Subsidiary may dissolve, liquidate or wind up its affairs at
any time provided that such dissolution, liquidation or winding up, as
applicable, would not have a Material Adverse Effect.

 

8.05

Dispositions.

Make any Disposition unless (a) at least 75% of the consideration paid in
connection therewith shall be cash or Cash Equivalents paid contemporaneous with
consummation of such Disposition, (b) the consideration paid in connection
therewith shall be in an amount not less than the fair market value of the
property disposed of, (c) if such Disposition is a Sale and Leaseback
Transaction, such Disposition is not prohibited by the terms of Section 8.14,
(d) such Disposition does not involve the Disposition of a minority equity
interest in any Subsidiary, (e) such Disposition does not involve a Disposition
of receivables other than receivables owned by or attributable to other property
concurrently being Disposed of in a Disposition otherwise permitted under this
Section 8.05 and (f) the aggregate net book value of all

 

42



--------------------------------------------------------------------------------

of the property Disposed of by the Borrower and its Subsidiaries in any fiscal
year shall not exceed (calculated at the date such Disposition is consummated)
$2,500,000.

 

8.06

Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that so long as no Default
has occurred and is continuing:

(a)    each Subsidiary may declare and make Restricted Payments to Persons that
own Equity Interests in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made; and

(b)    each Subsidiary may declare and make dividend payments or other
distributions payable solely in common Equity Interests of such Person.

 

8.07

Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Closing Date
or any business reasonably related or incidental thereto.

 

8.08

Transactions with Affiliates.

Enter into or permit to exist any transaction or series of transactions with any
Affiliate of such Person other than (a) transactions among the Loan Parties,
(b) intercompany transactions expressly permitted by Section 8.02, Section 8.03,
Section 8.04, Section 8.05 or Section 8.06, (c) normal and reasonable
compensation and reimbursement of expenses of officers and trustees,
(d) employment and severance arrangements among the Borrower, its Subsidiaries
and their respective officers and employees in the ordinary course of business,
(e) transactions permitted under the Borrower’s conflict of interest policy as
in effect on the date hereof and attached hereto as Schedule 8.08, (f) the
payment of customary fees and reasonable out of pocket costs to, and indemnities
provided on behalf of, trustees, officers and employees of the Borrower and its
Subsidiaries in the ordinary course of business and (g) except as otherwise
specifically limited in this Agreement, other transactions which are on terms
and conditions substantially as favorable to such Person as would be obtainable
by it in a comparable arms-length transaction with a Person other than an
Affiliate.

 

8.09

Burdensome Agreements.

Enter into, or permit to exist, any Contractual Obligation that encumbers or
restricts the ability of any such Person to (i) make Restricted Payments to any
Loan Party, (ii) pay any Indebtedness or other obligation owed to any Loan
Party, (iii) make loans or advances to any Loan Party, (iv) transfer any of its
property to any Loan Party, (v) pledge its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (vi) act as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (i)-(v) above) for (1) this
Agreement and the other Loan Documents, (2) any document or instrument governing
Indebtedness incurred pursuant to Section 8.03(e) or Section 8.03(f), provided
that any such restriction contained therein relates only to the asset or assets
purchased, renovated or improved in connection therewith, (3) any Permitted Lien
or any document or instrument governing any Permitted Lien, provided that any
such restriction contained therein relates only to the asset or assets subject
to such Permitted Lien, (4) customary restrictions and conditions contained in
any agreement relating to the sale of any property permitted under Section 8.05
pending the

 

43



--------------------------------------------------------------------------------

consummation of such sale, (5) customary provisions in joint venture agreements
and other similar agreements applicable to joint ventures permitted under
Section 8.02 and applicable solely to such joint venture entered into in the
ordinary course of business, (6) customary restrictions on leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate to the assets subject thereto, (7) customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of the Borrower or any Subsidiary, (8) customary provisions restricting
assignment of any agreement entered into in the ordinary course of business,
(9) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business and (10) are required
by any applicable Laws, including any rule or regulation of the DOE, any
Accrediting Body or any state regulatory authority.

 

8.10

Use of Proceeds.

Use the proceeds of any CapEx Loan, whether directly or indirectly, and whether
immediately, incidentally or ultimately for anything other than an Approved
Capital Expenditure.

 

8.11

Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity.

(a)    Amend, modify or change its Organization Documents in a manner adverse to
the Lender.

(b)    Change its fiscal year.

(c)    Without providing ten (10) days prior written notice to the Lender (or
such lesser period as the Lender may agree), change its name, state of formation
or form of organization.

 

8.12

Ownership of Subsidiaries.

Notwithstanding any other provisions of this Agreement to the contrary,
(a) permit any Person (other than the Borrower or any Wholly Owned Subsidiary)
to own any Equity Interests of any Subsidiary, or (b) permit any Subsidiary to
issue or have outstanding any shares of preferred Equity Interests.

 

8.13

Sale Leasebacks.

Enter into any Sale and Leaseback Transaction.

 

8.14

Sanctions.

Permit any Loan or the proceeds of any Loan, directly or indirectly, (a) to be
lent, contributed or otherwise made available to fund any activity or business
in any Designated Jurisdiction; (b) to fund any activity or business of any
Person located, organized or residing in any Designated Jurisdiction or who is
the subject of any Sanctions; or (c) in any other manner that will result in any
violation by any Person (including the Lender) of any Sanctions.

 

8.15

Educational Covenants.

(a)    DOE Ratio. Permit the DOE Ratio to be less than (i) 1.00 as of the end of
the fiscal year of the Borrower ending June 30, 2019, or (ii) 1.50 as of the end
of any fiscal year of the Borrower thereafter without advance written approval
from Lender received prior to the start of each fiscal year in which the
Borrower believes its DOE Ratio will fall below 1.50.

 

44



--------------------------------------------------------------------------------

(b)    Cohort Default Rate. Permit the Cohort Default Rate for the School
(i) with respect to any period prior to the release of official cohort default
rates, to be equal to or greater than thirty percent (30%) for three consecutive
federal fiscal years or (ii) to exceed forty percent (40%) for any single
federal fiscal year.

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

 

9.01

Events of Default.

Any of the following shall constitute an Event of Default:

(a)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan, or (ii) within three days
after the same becomes due, any interest on any Loan, or any fee due hereunder,
or (iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b)    Specific Covenants.

(i)    Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Section 7.01, 7.02 or 7.10 and such failure
continues for five days; or

(ii)    Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Section 7.03(a), 7.05(a) or 7.11 or Article VIII;
or

(c)    Master Services Agreement. The Master Services Agreement is terminated or
otherwise expires in accordance with its terms; or

(d)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or

(e)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document executed by a
Responsible Officer and delivered in connection herewith or therewith shall be
incorrect or misleading in any material respect (or if such representation,
warranty, certification or statement of fact is qualified by materiality or
reference to Material Adverse Effect such representation, warranty,
certification or statement of fact is incorrect or misleading in any respect);
or

(f)    Cross-Default. (i) The Borrower or any Subsidiary fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness;
(ii) the Borrower or any Subsidiary fails to observe or perform any other
agreement or condition relating to any Material Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Material Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
if required, such Material Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Material Indebtedness to be
made, prior to its stated maturity; or (iii) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any event of default under

 

45



--------------------------------------------------------------------------------

such Swap Contract as to which the Borrower or any Subsidiary is the “defaulting
party” (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Subsidiary as a result thereof is greater
than the $1,000,000; or

(g)    Insolvency Proceedings, Etc. The Borrower or any Subsidiary institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty
calendar days, or an order for relief is entered in any such proceeding; or

(h)    Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty (30) days after its issue or levy; or

(i)    Judgments. There is entered against the Borrower or any Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding $2,500,000 (to
the extent not covered by independent third-party insurance as to which the
insurer has been notified of the claim and does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or would reasonably
be expected to have a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of thirty (30) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or such
judgment being paid, satisfied, vacated or bonded, or otherwise, is not in
effect; or

(j)    Sanctions. The DOE imposes one or more monetary sanctions against the
Borrower or any Subsidiary (including monetary fines or requirements to repay
Title IV funds) in an aggregate amount (as to all such monetary sanctions)
exceeding $2,500,000 and there is a period of thirty (30) consecutive days
during which a stay of enforcement of such monetary sanction, by reason of a
pending appeal or such monetary sanction being paid, satisfied, vacated or
bonded, or otherwise, is not in effect; or

(k)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of one or more Loan Parties under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$2,500,000, or (ii) one or more Loan Parties or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $2,500,000; or

(l)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect or ceases to give the Lender
any material part of the Liens purported to be created thereby; or any Loan
Party or any other Person

 

46



--------------------------------------------------------------------------------

contests in any manner the validity or enforceability of any provision of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

(m)    Change of Control. There occurs any Change of Control; or

(n)    Significant Regulatory Event. There occurs a Significant Regulatory
Event.

Anything in this Section 9.01 to the contrary notwithstanding, any event,
omission or act that would otherwise result in an Event of Default hereunder
shall not be deemed an Event of Default hereunder if such event, omission or act
results directly or indirectly from (i) a breach of a representation or warranty
of Lender under the Asset Purchase Agreement or the Master Services Agreement,
or (ii) Lender’s failure to observe or perform any covenant or agreement in the
Asset Purchase Agreement or the Master Services Agreement.

 

9.02

Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Lender may take any or all
of the following actions:

(a)    declare the commitment of the Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

(c)    exercise on behalf of itself all rights and remedies available to it
under the Loan Documents or applicable Laws or at equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of the Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable
without further act of the Lender.

 

9.03

Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Lender in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Lender and amounts payable under Article III)
payable to the Lender;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts payable to the Lender (including fees, charges and
disbursements of counsel to the Lender arising under the Loan Documents and
amounts payable under Article III);

 

47



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations arising under the Loan
Documents;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Laws.

ARTICLE X

[RESERVED]

ARTICLE XI

MISCELLANEOUS

 

11.01

Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Lender and the applicable Loan Party,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

 

11.02

Notices; Effectiveness; Electronic Communications.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, if to any Loan Party
or the Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)    Electronic Communications. Notices and other communications to the Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Lender. The Lender or the Borrower may each, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended

 

48



--------------------------------------------------------------------------------

recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement) and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

(c)    [Reserved].

(d)    Change of Address, Etc. Each Loan Party and the Lender may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto.

(e)    Reliance by Lender. The Lender shall be entitled to rely in good faith
and act upon any notices (including telephonic or electronic Request for Credit
Extension) purportedly given by or on behalf of any Loan Party even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Loan Parties shall indemnify the Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party. All telephonic notices to and other telephonic communications with
the Lender may be recorded by the Lender, and each of the parties hereto hereby
consents to such recording.

 

11.03

No Waiver; Cumulative Remedies.

No failure by the Lender to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or under any other
Loan Document (including the imposition of the Default Rate) preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided and
provided under each other Loan Document are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Laws.

 

11.04

Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses. The Loan Parties shall pay (i) all reasonable
documented out-of-pocket expenses incurred by the Lender and its Affiliates
(including the reasonable documented fees, charges and disbursements of counsel
for the Lender) in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
reasonable documented out-of-pocket expenses incurred by the Lender (including
the reasonable documented fees, charges and disbursements of any counsel for the
Lender) in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

 

49



--------------------------------------------------------------------------------

(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Lender (and any agent thereof), and each of its Related Parties (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the reasonable documented fees, charges and disbursements of any
counsel for any Indemnitee) incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including any Loan Party) other than such Indemnitee
and its Related Parties arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or the
administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any Subsidiary, or any Environmental Liability related in any way to
the Borrower or any Subsidiary, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Loan Party, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (including fees, charges and disbursements of counsel for such
Indemnitee) (x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (y) result from a claim brought by any Loan Party
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction or (z) arise from disputes between or among
Indemnitees that do not involve an act or omission by (1) the Borrower, any
Subsidiary or any Affiliate of the Borrower or (2) the Lender acting in its
capacity as such. Without limiting the provisions of Section 3.01(c), this
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c)    [Reserved].

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Laws, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.

(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Lender, the replacement of
the Lender, the

 

50



--------------------------------------------------------------------------------

termination of the CapEx Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

11.05

[Reserved].

 

11.06

Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that (x) the Borrower may not assign or otherwise transfer any of
its rights or obligations hereunder or thereunder without the prior written
consent of the Lender and (y) the Lender may assign or otherwise transfer any of
its rights or obligations hereunder (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (e) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of the Lender) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b)    Assignments by Lender. The Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans at the time owing to it). In connection with any partial assignment by
the Lender, each Loan Party agrees to enter into such amendments to this
Agreement and the other Loan Documents as the Lender may reasonably request to
reflect, if applicable as a result of an assignment of only a portion of this
Agreement, the multi-lender nature of the Loan Documents including, without
limitation, (i) insertion of provisions relating to the appointment and
compensation of an administrative agent and a collateral agent for the credit
facilities, and (ii) modifications to the amendment, assignment, indemnity,
reimbursement, pro rata treatment, defaulting lender and other provisions to
reflect customary market terms for such provisions in the context of a
multi-lender facility.

(c)    Register. The Lender, acting solely for this purpose as an agent of the
Borrower (and such agency being solely for Tax purposes), shall maintain at the
Lender’s Office a copy of each assignment agreement delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lender, and the Commitments of, and principal amounts
(and stated interest) of the Loans owing to, the Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Lender and the Lender
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as the Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower, at any reasonable
time and from time to time upon reasonable prior notice.

(d)    Participations. The Lender may at any time, without the consent of, or
notice to, the Borrower, sell participations to any Person (other than a natural
Person or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of the Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) the Lender’s obligations under
this Agreement shall remain unchanged, (ii) the Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower shall continue to deal solely and directly with the
Lender in connection with the Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to

 

51



--------------------------------------------------------------------------------

which the Lender sells such a participation shall provide that the Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that the Lender will not, without the
consent of the Participant, agree to certain customary amendments, waivers or
other modifications. The Borrower agrees that each Participant shall be entitled
to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were
the Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation) to
the same extent as if it were the Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant shall not be entitled to receive any greater payment under Sections
3.01 or 3.04, with respect to any participation, than the Lender from whom it
acquired the applicable participation would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation. To the extent permitted by applicable Laws, each Participant also
shall be entitled to the benefits of Section 11.08 as though it were the Lender;
provided that such Participant agrees to be subject to Section 2.13 as though it
were the Lender. The Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and the Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

(e)    Certain Pledges. The Lender may at any time pledge, collaterally assign
or assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of the
Lender, including any pledge, collateral assignment or assignment to secure
obligations to a secured lender or a Federal Reserve Bank; provided that no such
pledge or assignment shall release the Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for the Lender as a party
hereto (other than with respect to the exercise of remedies of any collateral
assignment permitted hereby).

(f)    Limitation. Notwithstanding the provisions of this Agreement, including
this Section 11.06, to the contrary, any assignment, including as a
participation, of this Agreement, or any of Lender’s rights herein, shall be
only to a Person who also assumes (to a comparable percentage), Lender’s
obligations under the Master Services Agreement. The foregoing sentence shall
not apply to any collateral assignment of this Agreement to any lender to
Lender, or to any transfer upon foreclosure under any such collateral
assignment.

 

11.07

Treatment of Certain Information; Confidentiality.

The Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners),

 

52



--------------------------------------------------------------------------------

(c) to the extent required by applicable Laws or regulations or by any subpoena
or similar legal process, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Borrower or (i) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Lender or any of its Affiliates on a nonconfidential basis from a source
other than the Borrower. For purposes of this Section, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

The Lender acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Laws, including United States federal and state
securities Laws.

 

11.08

Right of Setoff.

If an Event of Default shall have occurred and be continuing, the Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable Laws, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by the Lender or any such Affiliate to or for the credit or
the account of any Loan Party against any and all of the obligations of such
Loan Party now or hereafter existing under this Agreement or any other Loan
Document to the Lender or its Affiliates, irrespective of whether or not the
Lender or such Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such obligations of such Loan Party may be
contingent or unmatured or are owed to a branch, office or Affiliate of the
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such Indebtedness. The rights of the Lender and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that the Lender or its Affiliates may have. The Lender agrees
to notify the Borrower promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

11.09

Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Laws (the “Maximum
Rate”). If the Lender shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it

 

53



--------------------------------------------------------------------------------

exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable Laws,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

11.10

Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Lender, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Lender and when the Lender shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.,
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

11.11

Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Credit Extension, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.

 

11.12

Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to a defaulting
lender shall be limited by Debtor Relief Laws, as determined in good faith by
the Lender, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

11.13

[Reserved].

 

11.14

Governing Laws; Jurisdiction; Etc.

(a)    GOVERNING LAWS. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR

 

54



--------------------------------------------------------------------------------

RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER
LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF ARIZONA.

(b)    SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE LENDER, OR ANY OF ITS RELATED
PARTIES IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF ARIZONA SITTING IN MARICOPA COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE DISTRICT OF ARIZONA, AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
ARIZONA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)    WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15

Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR

 

55



--------------------------------------------------------------------------------

OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.16

No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the Lender are
arm’s-length commercial transactions between the Loan Parties and their
respective Affiliates, on the one hand, and the Lender, on the other hand,
(B) each of the Loan Parties has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) each of the
Loan Parties is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (ii) (A) the Lender is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Loan Parties or any of their respective Affiliates, or any other Person and
(B) the Lender has no obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Lender and its Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and the Lender has no obligation to disclose
any of such interests to the Loan Parties and their respective Affiliates. To
the fullest extent permitted by applicable Laws, each of the Loan Parties hereby
waives and releases any claims that it may have against the Lender with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.

 

11.17

Electronic Execution of Assignments and Certain Other Documents.

The words “execute” “execution,” “signed,” “signature,” and words of like import
in any assignment and assumption agreement or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Lender or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Laws, including the Federal Electronic Signatures
in Global and National Commerce Act, or any other similar state Laws based on
the Uniform Electronic Transactions Act.

 

11.18

Subordination of Intercompany Indebtedness.

Each Loan Party (a “Subordinating Loan Party”) agrees that the payment of all
obligations and indebtedness, whether principal, interest, fees and other
amounts and whether now owing or hereafter arising, owing to such Subordinating
Loan Party by any other Loan Party is expressly subordinated to the payment in
full in cash of the Obligations. If the Lender so requests, any such obligation
or indebtedness shall be enforced and performance received by the Subordinating
Loan Party as trustee for the holders of the Obligations and the proceeds
thereof shall be paid over to the holders of the Obligations on account of the
Obligations, but without reducing or affecting in any manner the liability of
the Subordinating Loan Party under this Agreement or any other Loan Document.
Without limitation of the foregoing, so long as

 

56



--------------------------------------------------------------------------------

no Default has occurred and is continuing, the Loan Parties may make and receive
payments with respect to any such obligations and indebtedness, provided, that
in the event that any Loan Party receives any payment of any such obligations
and indebtedness at a time when such payment is prohibited by this Section, such
payment shall be held by such Loan Party, in trust for the benefit of, and shall
be paid forthwith over and delivered, upon written request, to the Lender.

 

11.19

USA PATRIOT Act.

To the extent that the Lender is subject to the Act (as hereinafter defined),
the Lender hereby notifies the Loan Parties that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
the Loan Parties and other information that will allow the Lender to identify
the Loan Parties in accordance with the Act. The Loan Parties shall, promptly
following a request by the Lender, provide all documentation and other
information that the Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

[SIGNATURE PAGES FOLLOW]

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

BORROWER:    

GAZELLE UNIVERSITY

(to be renamed GRAND CANYON UNIVERSITY),

an Arizona nonprofit corporation

    By:   /s/ Will Gonzalez     Name:   Will Gonzalez     Title:   Chairman of
the Board of Trustees LENDER:    

GRAND CANYON EDUCATION, INC.,

a Delaware corporation

    By:   /s/ Daniel E. Bachus     Name:   Daniel E. Bachus     Title:   Chief
Financial Officer